Citation Nr: 0108142	
Decision Date: 03/20/01    Archive Date: 03/26/01	

DOCKET NO.  00-05 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran timely appealed the denial of 
reimbursement or payment of the cost of unauthorized hospital 
care administered on October 23, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from October 1940 to 
November 1946, and from January 1951 to April 1965.

The Board notes that this case was certified on appeal 
regarding the question of the veteran's entitlement to 
reimbursement or payment of the cost of unauthorized medical 
expenses incurred at a private hospital on October 23, 1997.  
However, for reasons noted in the remand section of this 
decision that follows, the Board has construed the issue on 
appeal to be that cited on the cover page of this decision.


REMAND

The Board observes that there may be a timeliness issue 
regarding the veteran's perfection of his appeal in this 
case.  In this regard, a proper appeal consists of a timely 
filed notice of disagreement in writing, and after a 
statement of the case has been furnished, submission by the 
claimant of a timely substantive appeal.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (2000).  A substantive 
appeal must be filed within 60 days from the date of mailing 
of the statement of the case, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the initial review and determination being appealed, 
whichever period ends later.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b) (2000).

In this case, by letter dated August 5, 1998, the veteran was 
notified of the denial of his claim for reimbursement or 
payment of unauthorized medical services performed on October 
23, 1997.  The veteran then submitted a notice of 
disagreement dated August 14, 1998.  He then was furnished a 
statement of the case by the Department of Veterans Affairs 
Medical Center (VAMC) in Gulfport, Mississippi, on March 9, 
1999.  His substantive appeal, however, was not received by 
the Department of Veterans Affairs until February 14, 2000.  
Thus, the veteran's 

substantive appeal was received more than 60 days after the 
mailing of the statement of the case, and approximately 18 
months following the date of mailing of notification of the 
initial denial.

It does not appear that the question of whether the veteran 
filed a timely substantive appeal has been addressed by the 
agency of original jurisdiction.  A timely substantive appeal 
is a prerequisite to the Board's jurisdiction in this matter.  
See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Because the 
issue of the timeliness of the veteran's appeal has not been 
considered by the agency of original jurisdiction, a remand 
is required to afford the veteran adequate notice and 
opportunity to comment on this jurisdictional question.  See 
Marsh v. West, 11 Vet. App. 468 (1998); Bernard v. Brown, 4 
Vet. App. 384 (1993).

In light of the foregoing, this case is REMANDED to the 
agency of original jurisdiction for action as follows:

1.  The agency of original jurisdiction 
should determine whether a timely 
substantive appeal was received in this 
case.

2.  The agency of original jurisdiction 
should then furnish the veteran and his 
representative a supplemental statement 
of the case regarding the issue of the 
timeliness of the veteran's appeal, 
setting forth all applicable laws and 
regulations, and furnishing the reasons 
and bases for its decision.  They should 
also be given the appropriate time period 
in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action 

unless so informed.  The purpose of this REMAND is to afford 
the veteran due process of law, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


